         Case 19-16146-abl       Doc 11     Entered 10/09/19 14:50:52       Page 1 of 2



     1
     2
     3
       4 on Docket
    Entered
    October 09, 2019
___________________________________________________________________
     5
     6
     7
           THE LAW OFFICES OF PATRICK DRISCOLL, LLC
     8     PATRICK R. DRISCOLL, JR., ESQ.
           Nevada Bar No. 010877
     9     2470 St. Rose Prky., Suite H1-105
           Henderson, NV 89074
    10     Telephone: (702) 388-8300
    11     Facsimile: (702) 664-6358
           Email: pdriscoll@patrickdriscolllaw.com
    12     Counsel for Debtor

    13                             UNITED STATES BANKRUPTCY COURT
    14
                                             DISTRICT OF NEVADA
    15
    16     In re:                                           Case No. 19-16146-abl
                                                            Chapter : 13
    17     SHARON ANN HALL
    18
                      Debtor.
    19
                                ORDER DISMISSING BANKRUPTCY PROCEEDING
    20
                    On or about October 9, 2019, Debtor filed their Notice of Voluntary Dismissal of
    21
    22    Chapter 13 proceeding.

    23              IT IS HEREBY ORDERED that the above –captioned bankruptcy proceeding under

    24
    25
    26
    27
    28

    29                                               Page 1 of 2

    30
     Case 19-16146-abl     Doc 11     Entered 10/09/19 14:50:52   Page 2 of 2



 1    Chapter 13 is DISMISSED based upon the Debtors request.

 2            IT IS SO ORDERED.
 3
              Dated this 9th day of October, 2019.
 4
              Submitted by:
 5
        By:        /s/ Patrick R. Driscoll, Jr., Esq.
 6            Patrick R. Driscoll, Jr., Esq
 7            Nevada Bar No. 010877
              2470 St. Rose Prky., Suite H1-105
 8            Henderson, NV 89074
              Telephone: (702) 388-8300
 9            Facsimile: (702) 664-6358
              Email: pdriscoll@patrickdriscolllaw.com
10            Counsel for Debtor
11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28

29                                            Page 2 of 2

30
